Citation Nr: 1203910	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  06-09 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a head injury.

2.  Entitlement to service connection for memory impairment.

3.  Entitlement to an initial compensable disability rating for service-connected bilateral plantar fasciitis.

4.  Entitlement to an effective date earlier than November 2, 2004, for service-connected gastroesophageal reflux disease (GERD).

5.  Entitlement to an effective date earlier than November 2, 2004, for service-connected sleep apnea.

6.  Entitlement to an effective date earlier than November 2, 2004, for service-connected chronic fatigue syndrome.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from June to December 1989, September 1990 to June 1991, and February 2003 to October 2004.  Service in Southwest Asia is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, among other things, denied the Veteran's claims for service connection for a head injury and memory impairment due to a head injury suffered in service, and which granted service connection for bilateral plantar fasciitis evaluated as noncompensable or zero percent disabling effective October 17, 2004, the date VA received the Veteran's claims.  The Veteran disagreed and perfected an appeal.

In a June 2009 decision, the Board remanded the Veteran's claims for further evidentiary development.   

In a July 2011 rating decision, the RO granted service connection for sleep apnea, chronic fatigue syndrome and GERD with irritable bowel syndrome, effective November 2, 2004.  In August 2011, the Veteran filed a notice of disagreement with the assigned effective dates.  

TDIU

The Veteran stated in a January 2005 statement that he left his employment with the Arkansas Game and Fish Enforcement Division implicitly because of his numerous service-connected disabilities.  The Board notes that the Veteran is service-connected for hypertension; sleep apnea; PTSD; lumbar spine DDD; bilateral knee chondromalacia; bilateral shoulder disorders; cervical spine DDD; tinnitus; headaches; right and left radiculopathy associated with cervical spine DDD; left lower extremity radiculopathy associated with lumbar spine DDD; chronic fatigue syndrome associated with arthralgias; gastroesophageal reflux and irritable bowel syndrome; bilateral plantar fasciitis; and, bilateral carotid stenosis.  In addition, the record reveals that the Veteran has had a 100 percent combined disability rating since October 17, 2004.

In that regard, the Board notes that the Court of Appeals for Veterans Claims held in Bradley v. Peake, 22 Vet. App. 280 (2008), that a TDIU rating could serve as the "total" service-connected disability, if the TDIU entitlement was solely predicated upon a single disability for the purpose of considering entitlement to SMC as provided in § 1114(s).  The record indicates that the total rating for the Veteran was provided for multiple disabilities, but it is not clear whether the criteria for TDIU are satisfied by one of the Veteran's service-connected disabilities.

The issue of TDIU is referred for consideration in light of the Court's holding in Bradley v. Peake.  

The issues of entitlement to service connection for a head injury and memory impairment and entitlement to earlier effective dates for service-connected GERD, sleep apnea and chronic fatigue syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's service-connected bilateral plantar fasciitis is manifested by tenderness upon palpation and occasional swelling.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, and no higher, for service-connected plantar fasciitis have been met from the effective date of service connection. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to a compensable disability rating for service-connected plantar fasciitis.  The Board will first address preliminary matters and then render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary and further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

The Board's June 2009 remand directed the Veterans Benefits Administration (VBA) to obtain VA medical treatment records from May 2005 onward; to provide a Gulf War Examination with an opinion regarding the etiology of various conditions including joint pain, muscle aches/weakness, fatigue, impaired sleep and gastrointestinal complaints; to provide the Veteran with a traumatic brain injury examination that identifies all residual symptoms that are determined to be related to the August 2003 in-service head injury, and an opinion whether the claimed impairment of memory, attention and mental processing are related to the in-service head injury; and, to provide the Veteran with a foot examination that notes the Veteran's subjective foot complaints and to describe the Veteran's foot symptoms.

The record includes the report of a July 2009 brain injury and foot examination, and August and September 2010 examinations regarding the Veteran's August 2003 in-service head injury.  The Board finds that the foot examination substantially complies with the Board's remand.  The record further shows that VA treatment records from May 2005 were obtained and incorporated with the Veteran's VA claims folder.  Finally, the Board observes that the Veteran has been service-connected for sleep apnea, gastroesophageal reflux and irritable bowel syndrome, and chronic fatigue syndrome as a result of the July 2009 Gulf War medical examination.  For those reasons, the Board finds that VBA has substantially complied with the June 2009 remand.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board observes that the Veteran's increased disability rating claim arises from the Veteran's disagreement with an initial disability rating.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board observes that the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of notices provided by the RO.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The record shows that VBA obtained the Veteran's service treatment records, VA treatment records and private medical records that were identified by the Veteran.  As noted above, the Veteran was also afforded a VA medical examination.  

For those reasons, the Board finds that VBA satisfied the duties to assist and notify the Veteran, and that all due process has been provided.  The Board will proceed to a decision on the claim on appeal.

Plantar Fasciitis

The Veteran seeks an initial compensable disability rating for service-connected plantar fasciitis.  The RO has evaluated the disability as noncompensable, or zero percent disabling, effective October 17, 2004, the day after the Veteran's discharge from active duty service was effective.  The Veteran complains that his bilateral foot pain began in about 1991 and that he now has constant pain at the arches and occasional swelling, and that he is fairly comfortable only when he wears athletic shoes.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2011) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2011).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2011).

The Veteran's service-connected bilateral plantar fasciitis is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276 [Flatfoot, acquired] (2011).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5276 is deemed by the Board to be the most appropriate.  The Board notes that the medical evidence does not show that the Veteran has a weak foot, claw foot, Morton's disease, hallux valgus or hallux rigidus, hammer toe or malunion of tarsal or metatarsal bones.  Accordingly, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282 and 5283 are not for application in this case.  In addition, the criteria of Diagnostic Code 5276 more closely describe the Veteran's disability than the criteria of Diagnostic Code 5284, which pertains to foot injuries, and thus, Diagnostic Code 5284 is also not for application.  In sum, the Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and neither the Veteran nor his representative have requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 5276.

Bilateral acquired flatfoot is rated as follows:

A 10 percent disability rating is assigned for moderate symptoms: weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.

A 30 percent rating is assigned for severe symptoms: objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities. 

A schedular maximum 50 percent rating is assigned for pronounced symptoms: marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  

See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).

The Veteran contends that his initial disability rating of 0 percent is not adequate.  

A review of the Veterans service treatment records an October 2003 physical therapy note indicating that the Veteran's gait was "nonantalgic and unlabored."  A March 2004 entry notes complaints of bilateral foot pain and left foot pain for "about a week."  A March 2004 physical therapy note reports a "history of chronic left foot plantar [and] ankle pain," and the Veteran's gait was described as "antalgic."  July and August 2004 physical therapy notes show that the Veteran is being followed up for "bilateral plantar fasciitis."  The Veteran's gait is described as "slight antalgic gait," the Veteran had no effusion and the Veteran complained of pain when he squatted.  

The Veteran was examined in February 2005 by a VA examiner who noted the Veteran's complaints of pain at the "plantar fascia."  The Veteran told the examiner that he was only comfortable when he wore athletic shoes.  The examiner noted that the Veteran complained of "some tenderness but no pain" when his feet were moved throughout the range of motion.  The examiner noted that the Veteran's feet were "tender along plantar fascia," and reported dorsiflexion to 10 degrees and plantar flexion of 45 degrees."  A very mild hind foot varus was noted.  The examiner further noted that "it is difficult to rely on [the Veteran's] communication of symptoms."  

A July 2009 VA examiner reported that the Veteran's bilateral foot pain began in about 1991.  The Veteran complained of pain in bilateral arches and in the balls of his feet, but stated that he had never used arch supports or built-up shoes.  The Veteran did not report pain in his heels, there were no signs of callus formation, corns or abnormal wear on the Veteran's footwear.  The Veteran's Achilles tendon was normal, there was no swelling or inflammation observed.  The examiner noted that each arch was tender to palpation, but that the Veteran did not walk with a limp and there was no deformation of the feet.  The examiner reported no major limitations for standing or walking and saw no signs of abnormal weight bearing.  

A September 2009 emergency room treatment note reports that the Veteran was seen for complaints of left foot pain that had continued for "a few weeks."  The note reports that the Veteran's left foot had 1 centimeter of swelling and that the diagnosis was foot pain.

The Veteran stated in a July 2011 statement that his feet have gotten worse over the years and that he only wears soft sole shoes because he can't wear hard sole shoes.  He stated that he walks on the sides of his feet because of the constant foot pain, and he stated that he tried arch supports and "treatments," but nothing worked.  He stated that his feet "remained swollen and painful," and that the examiner "missed a few things."  

As noted above, a 10 percent disability rating is assigned for moderate symptoms including pain on manipulation and use of the feet, and a 30 percent rating is assigned for severe symptoms including pain on manipulation and use accentuated and indication of swelling on use.  The medical evidence from the February 2005 report notes tenderness, but the examiner's report indicates that the Veteran did not exhibit pain on manipulation.  The medical evidence from the July 2009 report states that the Veteran reported pain and tenderness upon palpation, but did not note swelling or abnormal wear.  Each examiner's report includes the Veteran's report of bilateral pain upon use.  Pursuant to the diagnostic criteria, mild disability is manifested by symptoms that are relieved by a built-up shoe or arch support.  Here, the examiner reported that the Veteran had never used arch supports or built-up shoes, and the July 2011 statement of the Veteran contends that he tried arch supports, but that they did not relieve his foot pain.  In addition, the Veteran's left foot was observed with swelling in September 2009 and the Veteran reports that he experiences swelling.  After review of the evidence, the Board finds that the severity of the Veteran's disability from the effective date of service connection more nearly approximates the criteria for a 10 percent evaluation because of pain on use and upon palpation and manipulation.  Although the evidence does not show the weight-bearing line is over or medial to the great toe or that there is inward bowing of the tendo Achilles, the medical evidence showed swelling on one examination and the Veteran has reported that he experiences swelling.  

The Board is aware that the 2005 VA examiner noted that the Veteran's reports of symptoms were not reliable and that in context of other medical evidence of record, the Veteran has had a practice of overstating or manipulating his responses to obtain a desired result.  In this case, however, the evidence of slight swelling in September 2009 tends to support the Veteran's complaints and that in addition to pain on use and palpation, providing the Veteran with the benefit of the doubt, the Board finds that the evidence is at least in equipoise to support a finding of a 10 percent disability rating since the date of service connection.

The Board further finds, however, that the Veteran did not describe accentuated pain on use.  Neither the Veteran nor the examiners reported that he had callosities.  Although there was an indication of swelling on use, this symptom was considered in determining that the Veteran's disability was moderate in degree. Therefore, the Board finds that the criteria for a 30 percent rating based on severe symptoms are not approximated.  Moreover, the evidence did not show pronounced disability as the Veteran did not have symptoms of marked pronation, extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo achillis on manipulation that was not improved by orthotics.  Instead, the 2009 examiner found that there was no evidence of callus formation, no abnormal weight bearing, or pronation.  To the extent that mild hind foot varus was shown, this is not indicative of severe disability.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an initial increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  

The Board notes also that the VA examination reports are adequate as they were based on a review of the history, a physical examination and as sufficient information was provided to allow the Board to render an informed determination.

In essence, the evidence of record, including VA examination reports, indicate that the Veteran's service-connected plantar fasciitis has remained stable.  The evidence does not show that there are distinct periods of time where a rating in excess of 10 percent would be warranted.  Accordingly, staged ratings are not warranted.

The Veteran's statements concerning his symptoms have been considered and are assigned probative weight.  After considering the totality of the evidence, as was discussed above, the Board finds that the disability warrants a 10 percent rating, but no higher.  

An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case includes factors such as marked interference with employment or frequent periods of hospitalization that render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Court in Thun v. Peake, 22 Vet. App, 111 (2008), provided a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Board has been unable to identify an exceptional or unusual disability picture attributable to the Veteran's service-connected plantar fasciitis.  Hence, the second and third questions posed by Thun are moot.  His signs and symptoms are contemplated by the rating criteria, as was discussed above, and there is no indication that these criteria are inadequate.  Accordingly referral is not warranted.  


ORDER

Entitlement to a 10 percent disability rating for service-connected plantar fasciitis is granted from the effective date of service connection.


REMAND

The Veteran suffered a head injury during service and he contended in a July 2011 statement that he was "diagnosed with a mild traumatic brain injury."  He contended that several disorders resulted from the head injury and that medical tests show he has "shortcomings and impairments cognitively and with memory."  He seeks service connection for impaired memory, attention and mental processing problems that he claims were caused by the head injury.   Thus, the issues of memory impairment and a head injury are intertwined.  See Harris v. Derwinski, 1 Vet.App. 180 (1991) [the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other in the prescribed degree should not be subject to piecemeal decision-making or appellate litigation].
 
The Veteran was seen in July 2009 by a VA neurologist who examined the Veteran for residuals of TBI.  The Veteran reported his injury to the examiner and stated that he was playing flag football and went to catch a pass, and did not remember anything for a short period afterward, then got up and left the game.  With regard to residuals of the head injury, the examiner noted that the Veteran complained of headaches, memory loss, bad attention and concentration, sleep problems, balance problems, visual spatially, problems with judgment and making decisions, speech trouble and difficulty swallowing.  The examiner noted that the Veteran "likely had a mild traumatic brain injury" in August 2003, and although there is a slight discrepancy between the "stories" the Veteran related in August 2003 and in July 2009, the examiner noted it sounded as if the Veteran had a very brief loss of consciousness at the time.  

The examiner observed that the injury, however, was "unlikely" to have caused any memory or cognitive problems "although this is difficult to get at with the difficulties on mental status testing."  The examiner further noted that there "are certainly overlying features from his depression, [PTSD], and certainly the effects from his sleep apnea probably affect his memory and cognition as well."  In sum, the examiner reasoned that because "most cases of very mild traumatic brain injury improve very quickly,"  if TBI "is present at all, it is a very small feature in the memory and cognitive problems."  

The Veteran was seen again by the July 2009 examiner in August 2010.  After review of the Veteran's VA claims folder and examination of the Veteran, the examiner once again attributed the Veteran's headaches to the August 2003 injury, but found that the other symptoms the Veteran complained of (poor memory, attention, concentration, executive dysfunction, visual spatial problems, poor judgment, mood swings, irritability, restlessness and getting upset easily) were unrelated to the mild TBI the Veteran suffered during service.  The examiner observed first that the TBI was "very mild," and it "would be unexpected" to have the kinds of symptoms that the Veteran complains he has because of the TBI.  In addition, the examiner noted that the Veteran contended that his symptoms were worsening "which is inconsistent with head injuries."  

In conclusion, the examiner twice found that the symptoms were likely related to sleep apnea and the Veteran's psychiatric disorder.   In a July 2011 rating decision, the RO granted the Veteran's claim for service connection for sleep apnea.  Thus, the August 2010 examination report supports the Veteran's claim for service connection for memory impairment.  In addition, the Veteran is service-connected for PTSD and, to an extent, memory impairment may be associated with the PTSD.  There are no rationales expressed by the VA examiner for the conclusions that the Veteran's sleep apnea or psychiatric disorder causes memory impairment.  As the examination report was insufficient, it should have been returned to the examiner.  In addition, Veterans Claims Assistance Act notice concerning how to substantiate a claim based on a theory of secondary service connection should be provided.  

In addition, the Veteran has appealed the July 2011 rating decision that provides effective dates of November 2, 2004, for service-connected GERD, sleep apnea and chronic fatigue syndrome.  The Veteran contends that the effective date should be August 2, 1994.  The record shows that the RO has not provided the Veteran with a statement of the case (SOC) for the issues of an earlier effective date.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where an notice of disagreement is filed but an SOC has not been issued, the Board must remand the claim so that an SOC may be issued.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice pursuant to the Veterans Claims Assistance Act concerning how to substantiate his claim for service connection as secondary to a service-connected disability.

2.  Provide the Veteran's VA claims folder to the VA examiner who performed the July 2009 and August 2010 examinations, or, if that examiner is not available, to an appropriate VA examiner.  The examiner should provide an opinion whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran has memory impairment that is due to or caused by service-connected sleep apnea and/or PTSD.  The examiner should also opine as to whether it is at least as likely as not that the memory impairment is aggravated (worsened) by the service-connected sleep apnea and/or PTSD.  The examiner should also address whether the memory loss is a symptom of PTSD.  A complete rationale is requested for each opinion.  If the examiner feels that another examination is necessary to provide the requested information, one should be scheduled.  

3.  Provide the Veteran with a statement of the case addressing entitlement to an effective date earlier than November 2, 2004, for service connection for GERD, sleep apnea and chronic fatigue syndrome.  The Veteran should be informed that the filing of a substantive appeal is required in order to perfect the appeal.

4.  If the benefits sought on appeal remains denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


